DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/02/2020 has been entered. Claims 1-2 and 8-12 remain pending in the application. Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the non-final office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2 and 8-12 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. 
However, in response to applicant's argument that the Chen reference fails to show certain features of the applicant’s invention as recited in claim 1, specifically, “based on that it is determined not to perform the template matching for the current block, the method further comprising: 
constructing a motion vector candidate list based on motion information of a decoded neighbor block of the current block; 
calculating a difference value for each of the motion vectors included in the motion vector candidate list between a third prediction block based on a third motion vector included in the motion vector candidate list and a fourth prediction block based on a fourth motion vector which is symmetric to the third motion vector; 
deriving third and fourth motion information of the current block having a minimum difference value; and 
generating a prediction block of the current block based on the third motion information and the fourth motion information” it is noted that this limitation is interpreted according to the broadest reasonable interpretation as would be understood by one of ordinary skill in the art. Page 18 paragraph 4 cites, “During the motion derivation process, an initial motion vector is first derived for the whole CU based on bilateral matching or template matching. First the merge list of the CU is checked and the candidate which leads the minimum matching cost is selected as the starting point. Then a local search based on bilateral matching of template matching around the starting point is performed and the MC results the in the minimum matching cost is taken as the MC for the whole CU.” This refers to a search of motion vectors for bilateral or template matching, broadly understood to include a generation of a candidate list that may include third and fourth motion vectors defined contrary to first and second motion vectors considered for template matching. The selection of the third and fourth motion vectors would obviously be for the generation of a prediction block. Therefore, Chen teaches the above cited limitations of claim 1. 
This same reasoning applies to claim 12, which is analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 12, claim limitations “a third prediction block based on a third motion vector” and “a fourth prediction block based on a fourth motion vector” lack antecedent basis with regard to previously defined first and second prediction blocks/ motion vectors. While a generalized prediction block and motion information appears previously in the claim, the wording of “motion vector” does not appear, and the phrasing of “third and fourth” is indefinite with regard to what may be the counting order of the prediction blocks. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean that the numbering order appearance of described motion vectors and prediction blocks broadly constitutes different vectors and blocks for the specific situation.
Regarding claim 1, 11, and 12, appearances of the phrase “based on that” in the claim limitations creates contextual interpretation problems that obscure whether “that” is referring to something mentioned previously, and if it is, what exactly it is referring to. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to generally substitute this phrase as a conditional “if” statement.
Claims 2 and 8-10 are rejected for their dependence on claim 1, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Algorithm Description of Joint Exploration Test Model 3” JVET, June 1, 2016) (hereinafter Chen) in view of Ikai (US 20190191171) (hereinafter Ikai), further in view of Wennersten et al. (US 20190098331) (hereinafter Wennersten).
Regarding claim 1, Chen teaches An image decoding method by an apparatus based on an inter prediction, comprising: 
determining whether to perform a template matching for a current block (see Chen page 19 paragraph 1 figure 18 regarding template matching derivation of motion information); 
based on that it is determined to perform the template matching for the current block, deriving first motion information of the current block by applying the template matching on the current block, wherein the template matching is a mode deriving motion information minimizing a difference value between a neighbor template region of the current block and a neighbor template region of a reference block of a reference picture ;
based on that it is determined not to perform the template matching for the current block (see Chen page 19 paragraph 2 regarding computing RD cost to determine whether to use template matching), the method further comprising: 
constructing a motion vector candidate list based on motion information of a decoded neighbor block of the current block (see Chen page 18 paragraphs 4-5 regarding search for MV around starting point, which is a construction of candidate lists and page 19 paragraph 2 regarding computing RD cost to determine whether to use template matching); 
calculating a difference value for each of the motion vectors included in the motion vector candidate list between a third prediction block based on a third motion vector included in the motion vector candidate list and a fourth prediction block based on a fourth motion vector which is symmetric to the third motion vector (see Chen page 18 paragraphs 4-5 regarding search for MV around starting point, which is a construction of candidate lists and page 19 paragraph 1-2 regarding computing RD cost to determine whether to use template matching or bidirectional matching- this is after searching first and second motion information for template matching, then searching for third and fourth symmetric motion vectors for bi-directional prediction, as shown in figure 17); 
deriving third and fourth motion information of the current block having a minimum difference value (see Chen page 19 paragraph 2 regarding computing RD cost to determine which MV to use for template matching or bi-directional MV); and 
generating a prediction block of the current block based on the third motion information and the fourth motion information (see Chen page 19 paragraph 2 regarding .
However, Chen does not explicitly teach subblock template matching vs bidirectional prediction as needed for the limitations of claim 1. 
Ikai, in a similar field of endeavor, teaches determining whether to perform the template matching in subblock units of the current block (see Ikai paragraph 184 regarding determining whether to use template matching or bilateral matching on subblock), 
wherein, based on that it is determined to perform the template matching in the subblock units of the current block (see Ikai paragraph 184 regarding determining whether to use template matching or bilateral matching on subblock), 
based on that a reference picture list of the current block includes only reference pictures outputted temporally prior to a current picture, it is determined to perform the template matching in the subblock units (see Ikai paragraphs 189-194 and figure 12B regarding template matching and determination of matching cost for motion vector in template matching, where it is seen that the reference pictures are only temporally prior)
based on that a reference picture list 0 of the current block includes only reference pictures outputted temporally prior to the current picture and a reference picture list 1 of the current block includes only reference picture outputted temporally later than the current picture, it is determined not to perform the template matching in the subblock units (see Ikai paragrapsh 185-188 and figure 12A regarding determination of matching costs between forward and backward reference picture and decision to use bi-prediction); 
based on that it is determined not to perform the template matching in the subblock units, generating a prediction block of the current block by using the first motion information (see Ikai paragraphs 185-188 and figure 12A regarding determination of matching costs between forward and backward reference picture and decision to use bi-prediction); 
based on that it is determined to perform the template matching in the subblock units, deriving second motion information in the subblock units by performing the template matching on a subblock of the current block (see Ikai paragraphs 189-194 and figure 12B regarding template matching and determination of matching cost for motion vector in template matching); 
based on that it is determined to perform the template matching in the subblock units, generating a prediction block of the current block by using the first motion information and the second motion information (see Ikai paragraphs 183 and 189-194 and figure 12B regarding template matching and determination of matching cost for motion vector in template matching for subblock of PU);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Chen to include the teaching of Ikai by incorporating the template vs. bidirectional determination process of Ikai for subblocks with the template matching vs. bidirectional determination for the current block. One of ordinary skill would recognize that the teachings of Chen and Ikai directly correspond to one another in the field of endeavor.
One would be motivated to combine these teachings in order to provide methods for providing methods of more efficient motion compensation in the generation of a prediction unit (see Ikai paragraph 11).

Wennersten, in a similar field of endeavor, teaches based on that the reference picture list of the current block includes only reference pictures outputted temporally later than the current picture, it is determined to perform the template matching in the subblock units (see Wennersten paragraph 116 regarding process of checking for a template matching candidate in L1, pictures temporally later, which when combined with Ikai, where there is only a temporally prior template matching candidate, this would render obvious the case where there is a template matching candidate only temporally later).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Chen and Ikai to include the teaching of Wennersten by noting that Wennersten provides evidence that template matching may be performed when there are only L1 pictures, just as in the case where there are only L0 pictures. Ikai already teaches that the determination to use template matching may be made as a matter of matching costs when there are only L0 pictures, so it would be obvious to apply the same logic to the case where there are only L1 pictures. One of ordinary skill would recognize that the teachings of Wennersten and Ikai directly correspond to one another in the field of endeavor.
One would be motivated to combine these teachings in order to provide methods of improved motion vector prediction in the field of encoding and decoding (see Wennersten paragraph 4).
Regarding claim 2, the combination of Chen, Ikai, and Wennersten teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the neighbor template region of the current block comprises upper neighbor samples of the current block and/or left-side neighbor samples of the current block, and wherein the neighbor template region of the reference block comprises upper neighbor samples of the reference block and/or left-side neighbor samples of the reference block (see Chen page 19 paragraph 1 figure 18 regarding template matching derivation of motion information with upper and left samples of current and reference block).  
Regarding claim 8, the combination of Chen, Ikai, and Wennersten teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Chen, Ikai, and Wennersten teaches wherein the deriving of the second motion information in the subblock units further comprises: 
partitioning the current block into a plurality of subblocks having the same size; acquiring the first motion information as temporary motion information of the plurality of subblocks (see Chen page 12 paragraph 2 regarding recursive determination of motion information of subblocks of equal size); and 
deriving the second motion information by applying the template matching in subblock units based on the first motion information (see Chen page 12 paragraph 2 regarding recursive determination of motion information of subblocks and page 19 paragraph 1 figure 18 regarding template matching derivation of motion information),
wherein the template matching is applied on each of left-side subblocks and/or upper subblocks that are adjacent to the neighbor template region of the current block among the plurality of subblocks (see Chen page 12 paragraph 2 regarding recursive determination of motion information of subblocks and page 19 paragraph 1 figure 18 regarding .
Regarding claim 9, the combination of Chen, Ikai, and Wennersten teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Chen, Ikai, and Wennersten teaches wherein, when deriving the second motion information by applying the template matching in the subblock units based on the first motion information, motion information which minimizes a difference value between a neighbor template region of the left-side subblocks and/or a neighbor template region of the upper subblocks and, a neighbor template region of adjacent region of a reference block identified by the first motion information is derived as a final motion information of the subblock (see Chen page 12 paragraph 2 regarding recursive determination of motion information of subblocks and page 19 paragraph 1 figure 18 regarding template matching derivation of motion information with upper and left samples of current and reference block and page 13 paragraph 7-page 14 paragraph 1 regarding determination of integer vs quarter MVD resolution for a CU, storing as a final motion information of the block).
Regarding claim 10, the combination of Chen, Ikai, and Wennersten teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Chen, Ikai, and Wennersten teaches wherein the deriving first motion information of a current block by applying template matching on the current block further comprises: 
constructing a motion vector candidate list based on motion information of a decoded neighbor block of the current block (see Chen page 18 paragraph 4 regarding merge ; 
acquiring a difference value between a neighbor template region of a reference block indicated by a motion vector included in the motion vector candidate list on each of motion vectors included in the motion vector candidate list and the neighbor template region of the current block (see Chen page 18 paragraph 4 regarding minimum matching cost and page 19 paragraph 1 figure 18 regarding template matching derivation of motion information across neighbor template region in current and reference picture);  
determining a motion vector having a minimum difference value among the motion vectors included in the motion vector candidate list as a temporary motion vector (see Chen page 18 paragraph 4 regarding minimum matching cost candidate selected as starting point); and 
determining a motion vector minimizing a difference value a difference value between a neighbor template region of adjacent region of a reference block identified by the temporary motion vector and the neighbor template region of the current block as the first motion information (see Chen page 18 paragraph 4 regarding minimum matching cost candidate selected as starting point before determining whether to perform template matching, where the first motion information is determined).
Regarding claim 11, the combination of Chen, Ikai, and Wennersten teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Chen, Ikai, and Wennersten teaches the method further comprising: 
determining whether an inter prediction mode of the current block is a merge mode which is a mode deriving motion information of the current block using spatially or temporally neighboring block of the current block (see Chen paragraph 18 paragraph 2 regarding identification of PMMVD merge mode and page 19 paragraph 1 figure 18 regarding template matching derivation of motion information across neighbor template region in current and reference picture); 
based on that the inter prediction mode of the current block is the merge mode, determining whether a decoder side motion vector derivation (DSMVD) mode is applied to the current block (see Chen paragraph 18 paragraph 2-3 regarding identification of PMMVD merge mode and whether bilateral or template matching is applied- this is a decoder side motion derivation), 
wherein the DSMVD mode indicates a mode in which a decoder derives motion information without transmitting motion-related information (see Chen paragraph 18 paragraph 2-3 regarding identification of PMMVD merge mode where motion information is decoder derived and whether bilateral or template matching is applied- this is a decoder side motion derivation); and 
based on that the DSMVD mode is applied to the current block, determining whether the template matching is applied to the current block (see Chen paragraph 18 paragraph 2-3 regarding identification of PMMVD merge mode and whether bilateral or template matching is applied- this is a decoder side motion derivation).
Regarding claim 12, Chen teaches An image decoding apparatus based on an inter prediction, comprising: 
a processor configured to determine whether to perform a template matching for a current block (see Chen page 19 paragraph 1 figure 18 regarding template matching derivation of motion information), 
based on that it is determined to perform the template matching for the current block, derive first motion information of the current block by applying template matching on the current block, wherein the template matching is mode deriving motion information minimizing a difference value between a neighbor template region of the current block and a neighbor template region of a reference block of a reference picture (see Chen page 19 paragraph 1 figure 18 regarding template matching derivation of motion information across neighbor template region in current and reference picture);
based on that it is determined not to perform the template matching for the current block, the processor is further configured to construct a motion vector candidate list based on motion information of a decoded neighbor block of the current block (see Chen page 18 paragraphs 4-5 regarding search for MV around starting point, which is a construction of candidate lists and page 19 paragraph 2 regarding computing RD cost to determine whether to use template matching), 
calculate a difference value for each of the motion vectors included in the motion vector candidate list between a third prediction block based on a third motion vector included in the motion vector candidate list and a fourth prediction block based on a fourth motion vector which is symmetric to the third motion vector (see Chen page 18 paragraphs 4-5 regarding search for MV around starting point, which is a construction of candidate lists and page 19 paragraph 1-2 regarding computing RD cost to determine whether to use template matching or bidirectional matching- this is after searching first and second motion information for template matching, then searching for third and fourth symmetric motion vectors for bi-directional prediction, as shown in figure 17), 
derive the third and fourth motion information of the current block having a minimum difference value (see Chen page 19 paragraph 2 regarding computing RD cost to determine which MV to use for template matching or bi-directional MV), and 
generate a prediction block of the current block based on the third motion information and the fourth motion information (see Chen page 19 paragraph 2 regarding computing RD cost to determine which MV to use for template matching or bi-directional prediction- obviously to use in generation of prediction block if third and fourth motion information are selected for bi-directional).
However, Chen does not explicitly teach subblock template matching vs bidirectional prediction as needed for the limitations of claim 12. 
Ikai, in a similar field of endeavor, teaches determine whether to perform the template matching in subblock units of the current block (see Ikai paragraph 184 regarding determining whether to use template matching or bilateral matching on subblock), 
wherein, based on that determining whether to perform the template matching in subblock units of the current block (see Ikai paragraph 184 regarding determining whether to use template matching or bilateral matching on subblock), 
based on that a reference picture list of the current block includes only reference pictures outputted temporally prior to a current picture, it is determined to perform the template matching in the subblock units (see Ikai paragraphs 189-194 and figure 12B regarding template matching and determination of matching cost for motion vector in template matching, where it is seen that the reference pictures are only temporally prior), 
based on that the reference picture list of the current block includes both a reference picture outputted temporally prior to the current picture and a reference picture outputted temporally later than the current picture, it is determined not to perform the template matching in the subblock units (see Ikai paragrapsh 185-188 and figure 12A regarding determination of matching costs between forward and backward reference picture and decision to use bi-prediction), 
derive second motion information in the subblock units by performing the template matching on a subblock of the current block,based on that it is determined to perform the template matching in the subblock units (see Ikai paragraphs 185-188 and figure 12A regarding determination of matching costs between forward and backward reference picture and decision to use bi-prediction) and 
generate a prediction block of the current block by using the first motion information based on that it is determined not to perform the template matching in the subblock units (see Ikai paragraphs 189-194 and figure 12B regarding template matching and determination of matching cost for motion vector in template matching), 
based on that it is determined to perform the template matching in the subblock units, generate a prediction block of the current block by using the first motion information and the second motion information (see Ikai paragraphs 183 and 189-194 and figure 12B regarding template matching and determination of matching cost for motion vector in template matching for subblock of PU), and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Chen to include the teaching of Ikai by incorporating the template vs. bidirectional determination process of Ikai for subblocks with the template matching vs. bidirectional determination for the current block. One of ordinary skill 
One would be motivated to combine these teachings in order to provide methods for providing methods of more efficient motion compensation in the generation of a prediction unit (see Ikai paragraph 11).
However, the combination of Chen and Ikai does not explicitly teach template matching when there are only temporally later reference pictures as needed for the limitations of claim 12. 
Wennersten, in a similar field of endeavor, teaches based on that the reference picture list of the current block includes only reference pictures outputted temporally later than the current picture, it is determined to perform the template matching in the subblock units (see Wennersten paragraph 116 regarding process of checking for a template matching candidate in L1, pictures temporally later, which when combined with Ikai, where there is only a temporally prior template matching candidate, this would render obvious the case where there is a template matching candidate only temporally later),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Chen and Ikai to include the teaching of Wennersten by noting that Wennersten provides evidence that template matching may be performed when there are only L1 pictures, just as in the case where there are only L0 pictures. Ikai already teaches that the determination to use template matching may be made as a matter of matching costs when there are only L0 pictures, so it would be obvious to apply the same logic to the case where there are only L1 pictures. One of ordinary skill would recognize that the teachings of Wennersten and Ikai directly correspond to one another in the field of endeavor.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483